On June 15, 2006, the defendant was sentenced to three (3) years in the Montana State Prison for violation of the conditions of a suspended sentence for the offense of Criminal Endangerment, a felony.
On November 2, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Benjamin Anciaux. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, hut also increase it. The defendant was farther advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in that the original sentence was a Department of Corrections commitment.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to a Department of Corrections commitment for a term of three (3) years. The terms and conditions shall remain as imposed in the June 15, 2006 Judgment.
Done in open Court this 3rd day of November, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Kurt Krueger.